Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 6-8, 10, 13-15, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Venkata (Pub. No. US 2018/0018269) in view of Warfield (Pub. No. US 2014/0025770) in view of Subramanian (Pub. No. US 2020/0363975).
Claim 1, 8, 15 Venkata teaches “a method, comprising: determining an aggregate amount of over-provisioned computing resources assigned to a plurality objects, wherein the objects are allocated for performance of memory management operations ([0035] In an implementation, a level of 50% over-provisioning is chosen for the secondary read cache 110. In other words, at a saturation level, 50% of the secondary read cache 110 is occupied with valid data not marked for self-eviction and 50% of the secondary read cache 110 is occupied with valid data marked for self-eviction.); selecting a subset of objects that are candidates for performance of a particular memory management operation based on an amount of over-provisioned computing resources consumed by one or more objects among the plurality of objects exceeding a resource consumption threshold (i.e. saturated) associated with the determined amount of over-provisioned computing resources assigned to the plurality of objects ([0040]  If over-provisioned space is saturated at operation 212, then enough blocks must be evicted from over-provisioned space to make room for the data subject to the promotion request to fit in over-provisioned space. The blocks selected for eviction in operation 216 may be selected randomly, according to the least recently used block, or according to another heuristic.); and performing the particular memory management operation using one or more of the candidate objects ([0032] When a block is marked for tentative self-eviction, the data in the block remains on the secondary read cache 110 until the final garbage collection operation for the garbage collection unit containing the block erases it… [0033] In an implementation, erasure blocks may be marked as pending self-eviction using a bitmap (i.e. index as further explained below). In another implementation, erasure blocks may be marked as pending self-eviction by borrowing a bit from the pointer or indices corresponding to the erasure block to be marked.)”.
Warfield teaches as evidence resources of Venkata as objects such that teaches “log-structured file system (LFS) objects ([0137] In one exemplary aspect, as shown in FIG. 2, there is shown a system for integrating distributed memory resources 200. In the aspect shown, there is a group of data objects 205 that may reside on one or more consumer devices. Individually, these data objects 210, 212 and 213 represent files in use by the consumer devices (although any other data object may be used without departing from the approaches described in this disclosure). The first data object 210 is a file entitled "a.vmdk" and which has an object ID of "0". This data object 210 comprises a set of data, a portion of which is the data at offset 4096 bytes 211. This portion or region of data 211 is associated with a memory request sent by a consumer device (not shown). The memory request may be a read request from the distributed memory storage; alternatively, it may be a write or update request that would include information to be written at the appropriate storage location.)… associated with a virtual storage area network (vSAN) ([0195] In some aspects, an objective of one or more of the NADs (i.e. VSAN) is to give multiple consuming devices low-latency access to shared flash storage, through a sparse, byte addressable object interface to the higher layers. The objects are also versioned for synchronization: when a NAD is brought online, it may have out-of-date copies of replicated objects. The replication service needs to copy just the differences between the version already on the NAD and the current state. Some NAD implementations use a log-structured object store.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Warfield with the teachings of Venkata in order to provide a system that teaches objects of Venkata may be log based. The motivation for applying Warfield teaching with Venkata teaching is to provide a system that allows for improving upon storage resources . Venkata, Warfield are analogous art directed towards storage resources. Together Venkata, Warfield teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Warfield with the teachings of Venkata by known methods and gained expected results. 
However, the combination may not explicitly teach the newly added limitations.
Subramanian teaches “written to one or more memory segments… determining whether to unmap or remap a particular memory segment associated with the vSAN based on the determined aggregate amount of over-provisioning computing resources  ([0051] With reference to FIGS. 7A to 7E, an embodiment of a method 50 of managing memory may include initializing a system initialized with all Guest balloons inflated at block 51 (e.g., or partially inflated). When Tenant 3 Guest 1 needs more memory at block 52, the method 50 may include determining if Guest 1's balloon is inflated at block 53 and, if not, the Guest 1 OS swapping pages to storage at block 54. If Guest 1's balloon is determined to be inflated at block 53, the method 50 may proceed to the hypervisor checking the other guest balloon drivers for low memory utilization at block 55. If free pages are detected at block 56, the method 50 may proceed to inflating the low utilized Guests' balloon at block 57 and allocating the freed memory to Guest 1 at block 58. If pages are remaining at block 59, the method 50 may include swapping to disk at block 60.): writing, to a data structure associated with the vSAN, an index corresponding to whether the particular memory segment has been unmapped or remapped... the index corresponding to whether the segment has been unmapped or remapped ([0055] If memory is determined to be available for the pool balloon to expand at block 82, the method 50 may proceed to expanding the pool balloon and sending the page address to the PTG at block 83, updating all the tables in the PTG at block 84, and sending Tenant 3 Guest 1 new pages at block 85. [0046] The second logic 45b then updates the tables and sends the signal to the pooled memory balloon specifying the pages available.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Subramanian with the teachings of Venkata, Warfield in order to provide a system that teaches managing memory resources. The motivation for applying Subramanian teaching with Venkata, Warfield teaching is to provide a system that allows for utilizing memory in over-provisioned systems . Venkata, Warfield, Subramanian are analogous art directed towards storage resources. Together Venkata, Warfield, Subramanian teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Subramanian with the teachings of Venkata, Warfield by known methods and gained expected results. 
Claim 3, the combination teaches the claim, wherein Venkata “the method of claim 1, wherein the memory management operation comprises a garbage collection operation or a segment cleaning operation, or both ([0032] When a block is marked for tentative self-eviction, the data in the block remains on the secondary read cache 110 until the final garbage collection operation for the garbage collection unit containing the block erases it.)”.
Claim 6, the combination teaches the claim, wherein Venkata teaches the method of claim 1, further comprising increasing an amount of over-provisioned computing resources available for performing the memory management operation for at least one memory segment in response to determining that the at least one memory segment contains data corresponding to a particular LFS object that is included in the subset of LFS objects ([0032] When a block is marked for tentative self-eviction, the data in the block remains on the secondary read cache 110 until the final garbage collection operation for the garbage collection unit containing the block erases it.)”.
Claim 7, the combination teaches the claim, wherein Venkata teaches “the method of claim 1, further comprising decreasing an amount of over-provisioned computing resources available for performing the memory management operation for the at least one memory segment in response to determining that the at least one memory segment contains data corresponding to an object that is not included in the subset of LFS objects ([0032] When a block is marked for tentative self-eviction, the data in the block remains on the secondary read cache 110 until the final garbage collection operation for the garbage collection unit containing the block erases it.)”. 
Claim 10, “the medium of claim 8, including instructions to perform a garbage collection operation or a segment cleaning operation, or both, as part of performance of the particular memory management operation” is similar to claim 3 and therefore rejected with the same references and citations.
Claim 13, “the medium of claim 8, including instructions to increase an amount of over-provisioned computing resources available for performing the memory management operation for at least one memory segment in response to determining that the at least one memory segment contains data corresponding to a particular LFS object that is included in the subset of LFS objects” is similar to claim 5 and therefore rejected with the same references and citations.
Claim 14, “the medium of claim 8, including instructions to decrease an amount of over-provisioned computing resources available for performing the memory management operation for the at least one memory segment in response to determining that the at least one memory segment contains data corresponding to an object that is not included in the subset of LFS objects” is similar to claim 7 and therefore rejected with the same references and citations.
Claim 19, “the system of claim 15, wherein the number of processors are configured to increase an amount of over-provisioned computing resources available for performing the memory management operation for at least one memory segment in response to determining that the at least one memory segment contains data corresponding to a particular LFS object that is included in the subset of LFS objects” is similar to claim 6 and therefore rejected with the same references and citations.
Claim 20, “the system of claim 15, wherein the number of processors are configured to decrease an amount of over-provisioned computing resources available for performing the memory management operation for the at least one memory segment in response to determining that the at least one memory segment contains data corresponding to an object that is not included in the subset of LFS objects” is similar to claim 7 and therefore rejected with the same references and citations.
Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Venkata in view of Warfield in view of Subramanian in view of Kim (Pub. No. US 2020/0210219).
Claim 2, the combination may not explicitly teach the limitations of the claim.
Kim teaches “the method of claim 1, further comprising determining the aggregate amount of over- provisioned computing resources or the amount of over-provisioned computing resources consumed by the one or more LFS objects , or both, by determining a quantity of data read into at least one memory segment as part of performance of a preceding memory management operation and a quantity of data written out of the at least one memory segment as part of performance of the preceding memory management operation during a particular period of time ([0057] The storage controller 440 may determine the foreground garbage risk level for each of the multiple SSD's included in the storage device according to the use rate of the SSD. In one example, the foreground garbage collection risk levels can be classified into three types of a minimum risk level, an intermediate risk level, and a maximum risk level, where the risk level may be raised from minimum towards maximum with an increase in use rate. The maximum risk level can correspond to a situation of foreground garbage collection occurring. [0040] The I/O workload patterns can be provided to the storage controller after being analyzed at a separate analysis engine, or the store controller can analyze the I/O workload patterns by using the block I/O information for the virtual machines. The block I/O information can be provided from the hypervisor.[0041] The block I/O information may be information regarding the data blocks that are written in or read from the virtual storage devices and can include, for example, at least one of a block size, an access method, and a read/write command.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Kim with the teachings of Venkata, Warfield, Subramanian in order to provide a system that teaches details of I/O. The motivation for applying Kim teaching with Venkata, Warfield, Subramanian teaching is to provide a system that allows for improving upon storage resources . Venkata, Warfield, Subramanian, Kim are analogous art directed towards storage resources. Together Venkata, Warfield, Subramanian, Kim teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Kim with the teachings of Venkata, Warfield, Subramanian by known methods and gained expected results. 
Claim 9, “the medium of claim 8, including instructions to determine the aggregate amount of over-provisioned computing resources or the amount of over-provisioned computing resources consumed by the one or more LFS objects, or both, by determining a quantity of data read into the at least one memory segment as part of performance of a preceding memory management operation and a quantity of data written out of the at least one memory segment as part of performance of the preceding memory management operation during a particular period of time” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 16, “the system of claim 15, wherein the number of processors are is configured to determine the total amount of over-provisioned computing resources or the amount of over-provisioned computing resources consumed by the one or more LFS objects, or both, by determining a quantity of data read into the at least one memory segment as part of performance of a preceding memory management operation and a quantity of data written out of the at least one memory segment as part of performance of the preceding memory management operation during a particular period of time” is similar to claim 2 and therefore rejected with the same references and citations.
Claims 4, 5, 11, 12, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Venkata in view of Warfield in view of Subramanian in view of Mylavarapu (Pub. No. US 2022/0019502)
Claim 4, the combination may not explicitly teach the limitations of the claim.
Mylavarapu teaches “the method of claim 1, further comprising selecting the subset of LFS objects by selecting LFS objects that exhibit greater than a threshold quantity of non-consecutive writes for inclusion in the subset of LFS objects ([0015] With respect to a first-type memory device (e.g., non-volatile memory device, such as a three-dimensional cross-point memory device) of a memory sub-system, various embodiments enable the memory sub-system to copy, from a second-type memory device (e.g., from volatile memory device) to a third-type memory device (e.g., another type volatile memory device), a portion of defect management data for an individual block of the first-type memory device based on activity (e.g., operational data mode, such as a sequential or random data access) of the first-type memory device. Depending on the embodiment, the activity of the first-type memory device can be determined (e.g., by a memory sub-system controller) based on data access requests (e.g., read or write requests) to a memory sub-system from a host system. In particular, analysis of the data access requests can determine a workload characteristic of memory sub-system. Based on the activity of the third-type memory device, such embodiments can selectively cache a portion (e.g., one or more partial tables/fractions of a full table) of defect management data that relates to an active block on the third-type memory device, where the third-type memory device provides faster access (e.g., faster read access) than the second-type memory device used to store larger portions of the defect management data (e.g., used to store the defect management data for a working set of blocks of the first-type memory device recently accessed or currently being operated upon by the memory sub-system))”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Mylavarapu with the teachings of Venkata, Warfield, Subramanian in order to provide a system that teaches details of I/O. The motivation for applying Mylavarapu teaching with Venkata, Warfield, Subramanian teaching is to provide a system that allows for improving upon storage resources . Venkata, Warfield, Subramanian, Mylavarapu are analogous art directed towards storage resources. Together Venkata, Warfield, Subramanian, Mylavarapu teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Mylavarapu with the teachings of Venkata, Warfield, Subramanian by known methods and gained expected results. 
Claim 5, the combination may not explicitly teach the limitations of the claim.
Mylavarapu teaches “the method of claim 1, further comprising selecting the subset of LFS objects by selecting LFS objects that exhibit write traffic characteristics greater than a threshold write traffic frequency for inclusion in the subset of LFS objects ([0015] With respect to a first-type memory device (e.g., non-volatile memory device, such as a three-dimensional cross-point memory device) of a memory sub-system, various embodiments enable the memory sub-system to copy, from a second-type memory device (e.g., from volatile memory device) to a third-type memory device (e.g., another type volatile memory device), a portion of defect management data for an individual block of the first-type memory device based on activity (e.g., operational data mode, such as a sequential or random data access) of the first-type memory device. Depending on the embodiment, the activity of the first-type memory device can be determined (e.g., by a memory sub-system controller) based on data access requests (e.g., read or write requests) to a memory sub-system from a host system. In particular, analysis of the data access requests can determine a workload characteristic of memory sub-system. Based on the activity of the third-type memory device, such embodiments can selectively cache a portion (e.g., one or more partial tables/fractions of a full table) of defect management data that relates to an active block on the third-type memory device, where the third-type memory device provides faster access (e.g., faster read access) than the second-type memory device used to store larger portions of the defect management data (e.g., used to store the defect management data for a working set of blocks of the first-type memory device recently accessed or currently being operated upon by the memory sub-system))”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Mylavarapu with the teachings of Venkata, Warfield, Subramanian in order to provide a system that teaches details of I/O. The motivation for applying Mylavarapu teaching with Venkata, Warfield, Subramanian teaching is to provide a system that allows for improving upon storage resources . Venkata, Warfield, Subramanian, Mylavarapu are analogous art directed towards storage resources. Together Venkata, Warfield, Subramanian, Mylavarapu teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Mylavarapu with the teachings of Venkata, Warfield, Subramanian by known methods and gained expected results. 
Claim 11, “the medium of claim 8, including instructions to select the subset of LFS objects by selecting LFS objects that exhibit greater than a threshold quantity of non-consecutive writes for inclusion in the subset of LFS objects” is similar to claim 4 and therefore rejected with the same references and citations.
Claim 12, “the medium of claim 8, including instructions to select the subset of LFS objects by selecting LFS objects that exhibit write traffic characteristics greater than a threshold write traffic frequency for inclusion in the subset of LFS objects” is similar to claim 5 and therefore rejected with the same references and citations.
Claim 17, “the system of claim 15, wherein the number of processors are is configured to select the subset of LFS objects by selecting LFS objects that exhibit greater than a threshold quantity of non-consecutive writes for inclusion in the subset of LFS objects” is similar to claim 4 and therefore rejected with the same references and citations.
Claim 18, “the system of claim 15, wherein the number of processors are configured to select the subset of LFS objects by selecting LFS objects that exhibit write traffic characteristics greater than a threshold write traffic frequency for inclusion in the subset of LFS objects” is similar to claim 5 and therefore rejected with the same references and citations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199